Appeal by the defendant from an order of the Supreme Court, Kings County (J. Goldberg, J.), entered July 29, 2011, which denied his motion for resentencing pursuant-to CPL 440.46 on his convictions of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on December 2, 1999. Assigned counsel has submitted a brief in accordance with Anders v California, (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the appeal is dismissed as academic; and it is further,
Ordered that assigned counsel’s application for leave to withdraw as counsel is dismissed as academic.
Inasmuch as the maximum term of the defendant’s sentence expired during the pendency of this appeal, the appeal has been rendered academic (see People v Paulin, 17 NY3d 238, 242 [2011]; People v Hernandez, 108 AD3d 640, 641 [2013]; People v Middleton, 90 AD3d 951, 952 [2011]; People v Garner, 83 AD3d 862 [2011]). Mastro, J.E, Balkin, Sgroi and Hinds-Radix, JJ., concur.